DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Response to Arguments
Applicant's arguments filed 03/07/2022 (hereinafter “Remarks”) have been fully considered as follows:
Regarding claim 1, Applicant asserts that Yamamoto does not teach “…in response to receiving the second input, presenting the virtual annotation to the first user at a second displacement from the first position via the transmissive display.” Remarks, p. 10.
at a first displacement from the virtual object via the transmissive display,” (see below for citations) such that Yamamoto’s citations to teach “a second displacement from the first position” remain operative.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO et al. (U.S. Pat. App. Pub. No. US 20190019348 A1; hereinafter "Yamamoto"), in view of “Augmented Reality - annotating an object” (https://www.youtube.com/watch?v=ESOZndNnGh0; hereinafter “Hoff”), and further in view of Chen et al. (U.S. Pat. App. Pub. No. US 20120075343 A1; hereinafter "Chen").

	Regarding claim 1, Yamamoto teaches a system comprising: 
a wearable device comprising a transmissive display (Yamamoto, Figs. 2A and 2B, ¶ [0046], head mounted display HMD (i.e., wearable device) wherein the captured images may also be displayed to the user on the display in a pass through mode (i.e., transmissive display)); 

presenting a virtual object to a first user at a first position via the transmissive display of the wearable device (Yamamoto, Fig. 5A, ¶ [0027], virtual surface 600 (i.e., virtual object) shown to user (i.e., first user). Note: this initial position is understood to mean “first position.”); 
receiving a first input from the first user (Yamamoto, ¶ [0027], user annotating (i.e., first input) the virtual surface 600); 
in response to receiving the first input, presenting a virtual annotation at a first displacement 
transmitting first data to a second user, the first data associated with the virtual annotation and the first displacement (Yamamoto, Fig. 7D, ¶ [0035], second user viewing the virtual surface which has been annotated by the first user either substantially at the same time, in the shared virtual environment, or at a later time. Note: this is understood to include, by definition, data sharing/transmission among the users.); 

in response to receiving the second input, presenting the virtual annotation to the first user at a second displacement from the first position via the transmissive display, the second displacement different from the first displacement (Yamamoto, Figs. 7J-L; ¶ [0042], virtual objects including the annotation and the virtual surface may be moved (i.e., displaced) to another position (as seen in the cited figures). Note: see Hoff’s teaching with respect to the first displacement below.); and 
transmitting second data to a remote server, the second data associated with the virtual object, the virtual annotation, the second displacement, and the first position (Yamamoto, ¶ [0069], The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other; ¶ [0021], recording information to be shared with other users).
Yamamoto does not expressly teach, but Hoff teaches in response to receiving the first input, presenting a virtual annotation at a first displacement from the virtual object via the transmissive display (Hoff, 0:41, placing virtual pointer object; 0:55, placing “Set Time” annotation with respect to cone object; 1:02, displacing “Set Time” annotation from the cone object).

    PNG
    media_image1.png
    642
    1279
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    635
    1277
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    638
    1278
    media_image3.png
    Greyscale

Yamamoto and Hoff (hereinafter "Yamamoto-Hoff") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide the advantage of annotating (or "tagging") an object with pointers and labels (see description box).
For additional teaching of the prior art, Chen also teaches a wearable device comprising a transmissive display (Chen, Fig. 8, ¶ [0128], an embodiment of a head-mounted AR system 508 is depicted in FIG. 8. This particular system comprises a single camera 514 a or dual cameras 514 b and dual displays 515, one per eye. The displays are translucent, employing transmissive optics 540 to pass the light from the scene directly to the user to passively display the scene in the current FOV.).
Yamamoto-Hoff and Chen (hereinafter "Yamamoto-Hoff-Chen") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide an AR system that both identifies and visually tracks 

	Regarding claim 3, Yamamoto-Hoff-Chen teaches the system of claim 1, wherein the second data is transmitted at a first time, and wherein the method further comprises: 
exiting a session instance, wherein the session instance is configured to store the second data (Yamamoto, ¶ [0035], “The second user B may view the virtual surface 600C, which has been annotated by the first user A, either substantially at the same time, in the shared virtual environment 550, or at a later time, and may further revise or otherwise annotate the virtual surface 600C.” This language is understood to mean the system has session capability.); 
receiving a third input from the first user (Yamamoto, ¶ [0035], “The second user B may view the virtual surface 600C, which has been annotated by the first user A, either substantially at the same time, in the shared virtual environment 550, or at a later time, and may further revise or otherwise annotate the virtual surface 600C.” This language is understood to mean the system has session capability to be retrieved by the users (i.e., third input).); 
in response to receiving the third input, requesting the second data (see above); 
presenting the virtual object at the first position to the first user at a second time later than the first time (Yamamoto, ¶ [0035], “The second user B may view the virtual surface 600C, which has been annotated by the first user later time, and may further revise or otherwise annotate the virtual surface 600C.” Note: “later time” is understood to read on the claim’s “a second time.”); and 
presenting the virtual annotation at the second displacement from the first position to the first user at the second time (see above and treatment of claim 1 regarding presenting the virtual annotation as the second displacement).

	Regarding claim 4, Yamamoto-Hoff-Chen teaches the system of claim 1, wherein the annotation comprises a virtual markup (see treatment of claim 1).

	Regarding claim 5, Yamamoto-Hoff-Chen teaches the system of claim 1, wherein the virtual object is presented at a first size, wherein the virtual object comprises target dimension data, and wherein the method further comprises: 
receiving a third input from the first user (Yamamoto, ¶ [0024], user moving controllers); 
in response to receiving the third input, presenting the virtual object at a second size to the first user, wherein the second size is associated with the target dimension data (Yamamoto, ¶ [0024], virtual surface 600 adjusted in size; ¶ [0022], the annotated virtual surfaces may be stored (i.e., including target dimension data) and accessible for reference later, by the user 
transmitting third data to the second user, the third data associated with the second size (Yamamoto, ¶ [0022], ¶ [0022], the annotated virtual surfaces may be stored and accessible for reference later, by the user and/or by other users, in the same virtual environment 500, and/or in a different virtual environment, and/or outside the virtual environment).

	Regarding claim 6, Yamamoto-Hoff-Chen teaches the system of claim 1, the method further comprising: 
receiving a third input from the first user (Chen, ¶ [0027], user scanning FOV (i.e., third input)); 
in response to receiving the third input, presenting a virtual location indicator to the first user, wherein the virtual location indicator is associated with a virtual comment (Chen, Fig. 1b, ¶ [0027], note that icons 24 (i.e., virtual comment) having a line pointing to part 25. The line is understood to read on the claim’s “virtual location indicator.”); and 
transmitting third data to the second user, the third data associated with the virtual location indicator (Chen, ¶ [0124], multi-user AR system wherein the users' AR systems may operate in concert (i.e., data sharing/transmission with each other).

Regarding claim 8, see treatment of claim 1.

Regarding claim 10, see treatment of claim 3.

Regarding claim 11, see treatment of claim 4.

Regarding claim 12, see treatment of claim 5.

Regarding claim 13, see treatment of claim 6.

Regarding claim 15, see treatment of claim 1.

Regarding claim 17, see treatment of claim 3.

Regarding claim 19, see treatment of claim 5.

Regarding claim 20, see treatment of claim 6.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto-Hoff-Chen, and further in view of Cooper et al. (U.S. Pat. App. Pub. No. US 20200225904 A1; hereinafter "Cooper").

	Regarding claim 2, Yamamoto-Hoff-Chen teaches the system of claim 1, 
wherein the virtual object is presented based on a first application configured to run on the wearable device (Yamamoto, Fig. 9, ¶ [0058], applications run by device 1050 (i.e., wearable device)).

wherein the virtual annotation is presented based on data from a plugin library, the plugin library configured to be accessed by multiple applications configured to run on the wearable device (Cooper, ¶ [0021], user may have installed one or more applications or plugins that indicate the plugins should be consulted during certain AR processes; ¶ [0102], a user having a large library of applications that feature plugins.).
Yamamoto-Hoff-Chen and Cooper (hereinafter "Yamamoto-Hoff-Chen-Cooper") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to expand the system's AR capabilities. Cooper, Abstract.

Regarding claim 9, see treatment of claim 2.

Regarding claim 16, see treatment of claim 2.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto-Hoff-Chen, and further in view of Qian et al. (U.S. Pat. App. Pub. No. US 20190392640 A1; hereinafter "Qian").

	Regarding claim 7, Yamamoto-Hoff-Chen teaches the system of claim 1, wherein the method further comprises: 
receiving an indication to present a virtual annotation menu to the first user via the transmissive display (Yamamoto, Fig. 7G, ¶ [0038], plurality of virtual 
Yamamoto-Hoff-Chen does not expressly teach, but Qian teaches:
determining whether a view of the virtual annotation menu is occluded by the virtual object (Qian, Fig. 11, ¶ [0060], determining that the AR image/graphic as presented at the initial location will now obstruct the user's view. Note: in addition to real-world objects, Qian also discloses virtual markers associated with real world objects (e.g., Qian, ¶ [0065]. That is, one of ordinary skill in the art could reasonably understand that if the virtual marker/object is associated with a real world object, then an obstructing real world object also means an obstructing virtual object.);
in response to determining that the view of the virtual annotation menu is occluded by the virtual object, repositioning the virtual annotation menu such that the virtual annotation menu is not occluded by the virtual object (Qian, Fig. 11, ¶ [0060], move the location of the AR image/graphic as presented based on the above determination).
Yamamoto-Hoff-Chen and Qian (hereinafter "Yamamoto-Hoff-Chen-Qian") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to present at least one augmented reality (AR) image on 

Regarding claim 14, see treatment of claim 7.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto-Hoff-Chen, and further in view of Real Object Annotations in Augmented Reality in Product Design (https://www.youtube.com/watch?v=cy8ow0reAfI; hereinafter “ARATLabNUS”).

Regarding claim 21, Yamamoto-Hoff-Chen teaches the system of claim 1, wherein:
presenting the virtual annotation comprises presenting the virtual annotation at a first orientation at the first displacement with respect to the virtual object (Yamamoto, Fig. 7C, ¶ [0029], virtual surface 600 shown to first user. See also treatment in claim 1.); and
a second wearable device is configured to:
present the virtual object to the second user in the first position (Yamamoto, Fig. 7D, ¶ [0035], second user using the virtual surface), and

Yamamoto-Hoff-Chen does not expressly teach, but ARATLabNUS teaches present the virtual annotation at the first displacement and at a second orientation with 

    PNG
    media_image4.png
    780
    1256
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    785
    1254
    media_image5.png
    Greyscale

Yamamoto-Hoff-Chen and ARATLabNUS (hereinafter "Yamamoto-Hoff-Chen-ARATLabNUS") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide the advantage of virtual annotations being able to to move/rotate based on user’s movement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619